DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 14-20, in the reply filed on 5/31/22 is acknowledged.  The traversal is on the ground(s) that the Examiner has merely alleged that the claim can possibly be used to practice a different process, but has not actually shown that the apparatus can be used to practice a materially different process, as required by the MPEP.  This is not found persuasive because “Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases.” (See MPEP 803) wherein reasons and examples were set forth in [2] of the Office action mailed 3/30/22.  Applicants further traverse on the ground(s) that apparatus claim 14 is clearly directed to mounting an RFIC module and the Office Action’s conclusion cannot be accepted that “the apparatus as claimed can be used to practice another materially different process such as mounting other than an RFIC module ...”.  This argument is not persuasive as a claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115) wherein the apparatus of claim 14 does not require an RFIC module as part of the structure being claimed and can be used to practice another and materially different process such as mounting other than an RFIC module that includes an RFIC chip and first and second terminal electrodes, e.g. those material or article worked upon as set forth in [2] of the Office action, onto an adhesive member on other than a material sheet having at least one antenna pattern which includes first and second coupling portions, e.g. those material or article worked upon as set forth in [2] of the Office action.  Applicants further traverse on the ground(s) that the Examiner merely states that there would be a serious search and/or examination burden if restriction were not required, citing reasons (a) to (d) on page 3 of the Action.  However, the Examiner has not shown any basis as to why any of reasons (a) to (d) actually apply in this case.  This argument is not persuasive wherein as noted in [3] of the Office action the inventions have acquired a separate status in the art in view of their different classification (see [1] for the different classification) and the inventions require a different field of search (for example, searching different classification symbols or electronic resources, or employing different search queries) such as searching different classification symbols and employing different search queries directed to invention I, i.e. the method, requiring the material or article worked upon claimed and requiring the steps/functional limitations are performed than those directed to invention II, i.e. the apparatus, which does not require the material or article worked upon claimed (See MPEP 2115) and does not require the steps/functional limitations are performed (See MPEP 2114 and in particular apparatus claims cover what a device is, not what a device does), and the prior art applicable to one invention for example invention II/the apparatus and for example prior art teaching all of the structural limitations of the claimed apparatus but not expressly teaching the material or article worked upon and/or functional limitations of the claimed apparatus would not likely be applicable to another invention, i.e. invention I/the method.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transporting device configured to…” in claim 14;
“applying device configured to…” in claim 14;
and “mounting device configured to…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires “RFIC” without defining the initialism.
Claim 15 requires “the mounting device comprises a mounting head with a plurality of nozzles configured to suck and hold the RFIC module”.  The limitation is unclear and confusing as the mounting head (120) with a plurality of nozzles (122) of the instant invention is configured so that each nozzle suck and hold an individual RFIC module (30) and not that the plurality of nozzles suck and hold the RFIC module/a single RFIC module (See Figures 8 and 9).
Claim 16 requires “each of the plurality of nozzles of the mounting head is picking up the RFIC module at the pickup position”.  The limitation is unclear and confusing as each of the plurality of nozzles (122) of the mounting head (120) of the instant invention do not pick up the RFIC module at the pickup position but a single nozzle of the plurality of nozzles picks up the RFIC module (See Figures 8 and 9).
Claim 17 requires “while the plurality of nozzles of the mounting head are mounting the RFIC module onto the adhesive member on the material sheet”.  The limitation is unclear and confusing as the plurality of nozzles of the mounting head do not mount the RFIC module onto the adhesive member on the material sheet but a single nozzle of the plurality of nozzles mounts the RFIC module onto the adhesive member on the material sheet (See Figures 8 and 9).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suguro et al. (U.S. Patent Application Publication 2007/0284759).
Suguro (Figures 3-5) discloses a wireless communication device manufacturing apparatus comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): a transporting device (nip rollers 36 and/or roller with projections see [0251] each considered at least equivalents thereof of the corresponding structure described in the specification as performing the claimed function of a feed reel 110 see [0087] or nip rollers 230, 232 see [0131]) configured to transport a material sheet (21 or 22) as a first material or article worked upon by the apparatus towards a mounting position; an applying device (screen printing machine see [0138] considered at least equivalents thereof of the corresponding structure described in the specification as performing the claimed function of a screen printing machine see [0086]) configured to apply an adhesive member (18) as a second material or article worked upon to the material sheet before the material sheet reaches the mounting position; and a mounting device (rotatable index table 30 and pickup nozzles 31 see [0154] considered at least equivalents thereof of the corresponding structure described in the specification as performing the claimed function of a mounting head having a plurality of nozzles see [0032]) configured to: pick up, at a pickup position, a module (13) as a third material or article worked upon, and mount, at the mounting position, the picked-up module onto the adhesive member on the material sheet.
Regarding claim 15, Suguro teaches the mounting device comprises a mounting head (30) with a plurality of nozzles (31) configured to suck and hold the module ([0028] and [0154]) wherein claim 15 is rejected in as much as it is currently understood in view of the 35 USC 112 rejection above.  
Regarding claim 16, Suguro teaches the transporting device is further configured to transport the material sheet towards the mounting position while each of the plurality of nozzles of the mounting head is picking up the module at the pickup position ([0139] and [0151]) wherein claim 16 is rejected in as much as it is currently understood in view of the 35 USC 112 rejection above.  
Regarding claim 17, Suguro teaches the transporting device is further configured (with projections) to fix (i.e. positioning of the sheet is established) a portion of the material sheet lying at the mounting position while the plurality of nozzles of the mounting head are mounting the module onto the adhesive member on the material sheet (i.e. arrange the modules with high precision) ([0251]) wherein claim 17 is rejected in as much as it is currently understood in view of the 35 USC 112 rejection above.  
Regarding claim 18, Suguro teaches a recovery reel (winding core 1a [0123]) configured to wind up the material sheet having the module mounted at the mounting position.
Regarding claim 20, Suguro teaches the adhesive member is disposed on the material sheet in a state of (the material sheet with the adhesive member disposed thereon) being wound (at one end thereof) around a feed reel (as shown in Figure 3 wherein the material sheet is wound around an unlabeled feed reel/winding core 1a and see above regarding “comprising”), and Suguro further teaches the adhesive member is disposed on the material sheet in a state of being wound around a feed reel (wound around winding core 1a wherein core 1a is a reel capable of being used to feed for example the material sheet with the adhesive member disposed thereon to remove the material sheet with the adhesive member disposed thereon from the reel and/or to further feed material sheet with additional adhesive members thereon onto the reel so that the reel is a feed reel).
As to the limitations in claim 14 of “a wireless communication device”, “a material sheet having at least one antenna pattern including first and second coupling portions”, “an adhesive member”, “an RFIC module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip”, and to mount “at a position where the first coupling portion faces the first terminal electrode and the second coupling portion faces the second terminal electrode” and claims 19 and 20, claims 14-20 are directed to an apparatus.  These limitations are directed to the material(s) or article(s) worked upon by the apparatus and/or functional limitations/intended use of the apparatus.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  Suguro teaches all of the structural limitations of the claims as set forth above and is capable of “a wireless communication device”, “a material sheet having at least one antenna pattern including first and second coupling portions”, “an adhesive member”, “an RFIC module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip”, and to mount “at a position where the first coupling portion faces the first terminal electrode and the second coupling portion faces the second terminal electrode” wherein as the first material or article worked upon by the apparatus is a material sheet having at least one antenna pattern including first and second coupling portions, as the second material or article worked upon by the apparatus is an adhesive member, and as the third material or article worked upon by the apparatus is an RFIC module including an RFIC chip and first and second terminal electrodes connected to the RFIC chip wherein the first and second terminal electrodes face the first and second coupling portions respectively when the apparatus is used to mount the RFIC module on the antenna pattern and manufacture a wireless communication device.  Further, regarding claim 19 Suguro teaches all of the structural limitations of the claim as set forth above and is capable of “wherein a protrusion amount B of the adhesive member protruding in a winding direction from the RFIC module satisfies Equation 1: 
    PNG
    media_image1.png
    40
    253
    media_image1.png
    Greyscale
 wherein R is a radius of a winding shaft of the recovery reel and H is a thickness of the RFIC module” wherein R is a radius of the winding core (1a) and the apparatus is employed to apply the adhesive member (e.g. to apply an amount), mount the RFIC module, and wind up the material sheet, adhesive member, and RFIC module on the recovery reel wherein a protrusion amount B of the adhesive member protruding in a winding direction from the RFIC module satisfies Equation 1: 
    PNG
    media_image1.png
    40
    253
    media_image1.png
    Greyscale
 wherein R is a radius of a winding shaft of the recovery reel/radius of the winding core (1a) and H is a thickness of the RFIC module (e.g. as the third material or article worked upon by the apparatus is an RFIC module of a thickness H sufficient to satisfy Equation 1 and/or as the first material or article worked upon by the apparatus is a material sheet having an elastic force sufficient to satisfy Equation 1).  Further, regarding claim 20, Suguro teaches all of the structural limitations of the claim as set forth above and is capable of wherein the adhesive member is an insulating sticky layer wherein as the second material or article worked upon by the apparatus is an insulating sticky material/layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746